Watson, C. J.
This ease, standing on an agreed statement of facts, was left with the presiding judge to render judgment in *320vacation. The judgment order was filed on July 23, 1919. Plaintiffs’ exceptions were not filed until thirty-six days thereafter. Defendant moves that the exceptions be dismissed because not filed within, the time limited by statute.'
The judgment being rendered in vacation, the time within which exceptions could be filed was, by G. L. 1609, to be computed from the day when the judgment order was filed in the office of the county clerk. And since the exceptions were not filed within thirty days thereafter, they were ineffectual, and this Court has no jurisdiction. G. L. 2258; Gordon v. Mead, 81 Vt. 36, 69 Atl. 134. If the time could have been extended, no attempt was made to do so.

Exceptions dismissed.